275 S.W.3d 375 (2009)
CITY OF JACKSON, Missouri, a municipal corporation, Respondent,
v.
Shawn M. MCNALLY and Lynn M. McNally, Appellants.
No. ED 91245.
Missouri Court of Appeals, Eastern District, Division Three.
January 27, 2009.
John L. Cook, Cape Girardeau, MO, for Appellant.
Mary E. Boner, Jackson, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Shawn M. McNally and Lynn M. McNally (collectively referred to as "the McNallys") appeal from the trial court's grant of the City of Jackson's ("the City") motion for a new trial following a jury verdict on damages to the McNallys' property from the City's condemnation of a portion of their property.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).